DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Application Status
Amended claim 13-14, 16, 18-23 and 25-29 are under examination. 
Claim 1-12, 15, 17 and 24 are cancelled.
Claim 13-14, 16, 18-23 and 25-29 are rejected. 
Withdrawn Rejections
The objection over claim 22 and 29 set forth in previous office action, have been withdrawn in light of Applicants’ amendments. 
The 35 U.S.C. 102(a)(1) rejection over claim(s) 13, 14, 16, 18, 22, 25 and 29 as being anticipated by Ewing (US 2011/0293790 A1) as evidenced by Feosol (Ref. U) have been withdrawn in light of Applicants’ amendments. 
The 35 U.S.C. 102(a)(1) rejection over claim(s) 13, 14, 18 and 25 as being anticipated by Greenberg (2014/0030241 A1) as evidenced by Feosol (Ref. U) have been withdrawn in light of Applicants’ amendments. 
The 35 U.S.C. 103 over Claim 13, 14 and 16-29 as being unpatentable over Bozhilov (BG 00010682A, abstract English translated) and in view of Feosol (Ref. U) have been withdrawn in light of Applicants’ amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection over claim 13 with respect to term “sub-optimal iron levels” is maintained. The term "sub-optimal iron levels" in claim 13 is a relative term which renders the claim indefinite.  The term "sub-optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, claim 16 and 18-22 are also rejected since the claims are depended upon rejected claim 13. 
Response to 112, Second Paragraph Rejection Arguments
Applicant asserts “…In response, Applicant respectfully submits that the term "sub-optimal iron levels" has a well-established objective meaning. For example, the enclosed Exhibit 1 discloses the following regarding optimal ion levels (https://dermnetnz.org/topics/iron-deficiency/, published in 2005 and updated in 2016):
“Ferritin is a measure of iron stores and is the most sensitive and specific test for iron deficiency. Low levels of ferritin less than 15 ug/ml are diagnostic of iron deficiency. Levels higher than 40 ug/ml in a healthy person are considered optimal.”
Further, the enclosed Exhibit 2 discloses that normal serum iron values for adults, children and infants (newborns) are in the same range (See Table 1 of US Pharm. 2010; 35(11):HS-22-HS- 24....
Thus, the skilled artisan would understand what are "sub-optimal” iron levels based on the background knowledge in this art.
Moreover, the standard for determining whether the definitiveness requirement is met under 35 U.S.C. § 112, [paragraph] 2 is “whether those skilled in the art would understand what is claimed when the claim is read in light of the Specification.”1 “If the claims, read in light of the Specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the Courts can demand no more.”2 …”

Applicant's arguments have been fully considered but they are not persuasive. First, it is noted Applicant has not filed or enclosed an IDS to the NPL reference, Exhibit 1 and Exhibit 2, as citations are not considered as evidence or support Applicants’ “sub-optimal”.  Additionally, it is noted in the instant specification under Applicant’s “Background of Invention” as filed, there is no support or disclosure as to what Applicant intend the term “sub-optimal” iron levels are to encompass. 
Second, in response to Applicant’s remarks “…enclosed Exhibit discloses the following regarding optimal ion levels (https://dermnetnz.org/topics/iron-deficiency/, published in 2005 and updated in 2016):“Ferritin is a measure of iron stores and is the most sensitive and specific test for iron deficiency. Low levels of ferritin less than 15 ug/ml are diagnostic of iron deficiency. Levels higher than 40 ug/ml in a healthy person are considered optimal.”; it is noted the claims is directed to infant or children since it is not clear as the term “healthy person” is in reference an adult and which age group; hence the term 
Additionally, Exhibit 2 does not disclose term “sub-optimal iron levels”; wherein sub-optimal iron levels differs from “normal serum iron ranges” as disclosed in Exhibit 2.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 14, 16, 18, 19, 22, 23, 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 2011/0293790 A1)  and in view of Michaelsen et al. (Food and Nutrition Bulletin, vol. 30, no. 3, 2009) as evidenced by Feosol.
Regarding claim 13 and 14, Ewing discloses a method of consuming (administrating) (‘790, [0004]) a food formulation (composition), which is customized for a specific target consumer group (‘790, [0101]) including children under 1 (infant) (‘790, [0037]). Ewing discloses amounts (effective With respect to the new limitation of “…selected from the group consisting of a yellow lentil product, red lentil product, and a combination thereof…”, Ewing does not explicitly disclose the lentil s(‘790, [0042]) as yellow lentil product, red lentil product or combination thereof. However, Michaelsen et al. (Michaelsen) discloses choice of food and ingredients with nutritional qualities in main food groups for malnourished children (pg. S343, Abstract). Michaelsen teaches iron, nonheme iron in plant foods, is essential to brain function and development in children (pg. S354, col.2, Mineral, Iron). Michaelsen teaches legumes including yellow lentils and red lentils provide high nutritional values in protein content (pg. S372, col. 2- pg. S373 col. 1, Table 15). Michaelsen and Ewing are in the same field of endeavor of food products for malnourished individuals, particularly children. It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to be motivate by Michaelsen’s yellow lentils and red lentils in Ewing’s method to provide high nutritional values in protein content as taught by Michaelsen (pg. S372, col. 2- pg. S373 col. 1, Table 15). 
When reading the preamble in the context of the entire claim, the recitation “…for treatment or prevention of sub-optimal iron levels in an infant or child…” in claim 13; and “…to maintain or optimize the iron status of an infant or child…” in claim 14, are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, as modified Ewing uses like materials lentils, yellow lentils and red lentils including non-
Regarding claim 16 and 23, modified Ewing discloses food formulation in various embodiments, wherein one embodiment contains a % including soybean oil (fat) (‘790, [0068]) in an amount range of 9 to 13% wt., which in range with the cited range of 8 to 20% w/w. 
Regarding claim 18 and 25, modified Ewing discloses the grains (whole grains) including rice, oats, barley and rye (whole grains) (‘790, [0047]).
Regarding claim 19 and 26, modified Ewing does not explicitly disclose the iron is ferrous sulfate. However, Feosol discloses iron supplement for elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate (Ref. U, page 2). It would have been obvious to one of ordinary skill in the art to use Feosol’s iron supplement for elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate (Ref. U, page 2) in modified Ewing’s since Feosol clearly teaches known elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate as iron supplements. 
Regarding claim 22 and 29, modified Ewing discloses 7.0 -11.0 mg of iron in 200 calories (kcal) (Fig. 25) which corresponds to 3.5-5.5 mg of iron/ 100 kcal, and is in range with the cited range of at least 1.6 mg of the non-haem iron/100 kcal. 

Claim 20, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 2011/0293790 A1)  and in view of Michaelsen et al. (Food and Nutrition Bulletin, vol. 30, no. 3, 2009) as evidenced by Feosol as applied to claim  above, and further in view of Bozhilov (BG 00010682A, abstract English translated). 

Regarding claim 20 and 27, modified Ewing discloses the claimed invention as discussed above. Modified Ewing does not explicitly disclose the lentil in the cited amount. However, Bozhilov discloses a composition comprising lentil (lentil product) and wheat (whole grain) (Abstract). Bozhilov discloses the composition comprising the lentil (lentil product) in a range of 6 to 10 % (abstract) which is in range with the cited range of 5 to 70%.  Bozhilov discloses the composition designed in a daily diet. Modified Ewing and Bozhilov are of the same field of endeavor of food product with nutritive benefits.  It would have been obvious to one of ordinary skill in the art to use Bozhilov’s amounts of lentils in modified Ewing’s method to ensure higher nutritive and biological values as taught by Bozhilov (Abstract). 
Regarding claim 21 and 28, modified Ewing discloses the claimed invention as discussed above. Modified Ewing does not explicitly disclose the whole grain in the cited amount. However, Bozhilov discloses a composition comprising lentil (lentil product) and wheat (whole grain) (Abstract). Bozhilov discloses the composition comprising the rye (whole grain) in amount range of 15 to 30%, which is in range with the cited range of 5 to 30%. Bozhilov discloses the composition designed in a daily diet. Modified Ewing and Bozhilov are of the same field of endeavor of food product with nutritive benefits.  It would have been obvious to one of ordinary skill in the art to use Bozhilov’s amounts of whole grains in modified Ewing’s method to ensure higher nutritive and biological values as taught by Bozhilov (Abstract). 
Response to Arguments
Applicant’s arguments with respect to new limitation have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s remarks to preamble; when reading the preamble in the context of the entire claim, the recitation “…for treatment or prevention of sub-optimal iron levels in an infant or child…” in claim 13; and “…to maintain or optimize the iron status of an infant or child…” in claim 14, are Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Additionally, as modified Ewing uses like materials lentils, yellow lentils and red lentils including non-haem iron, and whole grains as discussed above; in a like manner as claimed, administering an amount to children, it would therefore be expected that Ewing’s method will have the same characteristics claimed, particularly “…for treatment or prevention of sub-optimal iron levels in an infant or child…” in claim 13; and “…to maintain or optimize the iron status of an infant or child…” in claim 14, absent a showing of unexpected results. 

Applicant's arguments with unexpected results Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 as discussed on pg. 8-12 have been fully considered but they are not persuasive. The Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 discloses specific amounts of yellow lentils and red lentils does not commensurate the instant claims, which does not recite any amounts, particularly the specific amounts of yellow lentils and red lentils within Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 for unexpected results. Additionally, the Fig. 1, Fig. 2, Fig. 3, Fig. 4 and Fig.5 does not provide sufficient unexpected results to commensurate the claims, particularly the recitation “…for treatment or prevention of sub-optimal iron levels in an infant or child…” in claim 13; and “…to maintain or optimize the iron status of an infant or child…” in claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792